433 F.2d 367
L. E. COGGINS, Plaintiff-Appellee-Cross Appellant,v.Harold MONTGOMERY, Defendant-Appellant-Cross Appellee.
No. 29069.
United States Court of Appeals, Fifth Circuit.
Oct. 15, 1970.

Frank A. Riley, Tupelo, Miss., for defendant-appellant.
Roy O. Parker, Tupelo, Miss., for plaintiff-appellee.
Appeal from the United States District Court, Northern District of Mississippi; William C. Keady, Chief Judge.
Before TUTTLE, BELL and GOLDBERG, Circuit Judges.
PER CURIAM.

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)